Case 1:17-cv-10432-DJC Document 49 Filed 12/17/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                       Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



               DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
                   EVIDENCE OF LIABILITY INSURANCE

        Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above entitled civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion In Limine to Preclude Evidence of Liability Insurance.

       F.R.E. 411 precludes evidence of liability insurance at trial. Any evidence or

mention that the Steamship Authority is covered by liability insurance should therefore be

precluded pursuant to F.R.E. 411.

       WHEREFORE, Defendant respectfully moves this Honorable Court to preclude any

and all evidence that the Steamship Authority is and/or was covered by liability insurance

or any mention of the Steamship Authority’s insurance carrier and adjustors at trial.




                                                     By its attorneys,
                                                     CLINTON & MUZYKA, P.C.

                                                     /s/ Olaf Aprans
                                                     ___________________________
                                                     Thomas J. Muzyka
Case 1:17-cv-10432-DJC Document 49 Filed 12/17/18 Page 2 of 2
                                                2


                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
